DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s Restriction arguments, see remark on page 1, filed on 12/20/2020, with respect to claims 1-20 have been acknowledged.  The applicant elects, without traverse, Group I, claims 1-18.

Claim Objections
Claims 19, 20 are objected to because of the following informalities:  
Status of claim 19-20 should be changed to “Withdrawn”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (Pub No.: 2019/0289660) in view of Xu et al. (Pub No.: 2018/0279407).
Regarding claim 1, Yi et al. discloses a user equipment (UE) (see fig. 7, transmitting device 100 (UE), see para. 0144) for a mobile communication system, comprising: a transceiver (see RF unit 13 in fig. 7); and a processor (see processor 11 in fig. 7) electrically connected to the transceiver, being configured to execute the following operations: 
performing a random access (RA) procedure with a base station (BS) in a radio resource control (RRC) idle mode via the transceiver (Yi et al. see para. 0122; If the I-TAT is not running, the UE in other state than RRC_CONNECTED does not perform UL transmission but performs a random access procedure to acquire UL transmission timing before performing UL transmission.). The UE in other state (e.g., RRC Idle state) performs a random access procedure; 
receiving a configuration message indicating a preconfigured uplink resource from the BS via the transceiver (Yi et al. see para. 0013; receiving, by the UE, an UL grant that can be used while the UE is not in RRC_CONNECTED state;); 
starting a time alignment timer (TAT) used for the RRC idle mode (Yi et al. see para. 0125; a UE starts the I -TAT when the UE leaves RRC_CONNECTED, when the UE enters RRC_INACTIVE, when the UE 
determining, in the RRC idle mode, whether there exists an uplink message to be transmitted (Yi et al. see fig. 6, S620; para. 0130; when an UL data arrives (S620) at the UE in RRC_INACTIVE or RRC_IDLE (S610),); 
determining whether a current timing advance (TA) value is still valid when the uplink message exists (Yi et al. see fig. 6; para. 0132; If the RA procedure is successfully completed, the UE applies the TAC received in the RAR to the I -TAT and starts the I -TAT.). The UE applies the valid TAC to the I-TAT; and 
transmitting the uplink message on the preconfigured uplink resource via the transceiver when the current TA value is still valid (Yi et al. see fig. 6, S630, S640; para. 0132; Then, as the I -TAT is running, the UE performs UL transmission using the configured UL grant that can be used for UL transmission in RRC_INACTIVE or RRC_IDLE.). Thus, the UE transmits UL data using the configured UL grant based on the TAC applied to the I-TAT.
However, Yi et al. does not explicitly disclose the feature for transmitting a preconfigured uplink resource request message to the BS via the transceiver.
Xu et al. from the same or similar fields of endeavor discloses the feature for transmitting a preconfigured uplink resource request message to the BS via the transceiver (Xu et al. see para. 0074, 0075; When there is uplink data being transmitted, UE in the RRC idle mode selects, according to a preset rule, a PUSCH from the foregoing PUSCH resource allocated in advance, and sends an uplink data request to the access network node by using the selected PUSCH.); 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Yi et al. and to implement with the feature as taught by Xu et al. for transmitting an uplink data/resource request to the base station.

Regarding claim 5, Yi et al. discloses the feature wherein the processor further performs another RA procedure to re-acquire a TA value when determining the current TA value is invalid (Yi et al. see fig. 6; para. 0130-0132; If the I -TAT is not running (S630, No), the UE considers that UL transmission is not allowed, and initiates an RA procedure (S650). During the RA procedure, the UE receives a timing advance command (TAC) in a random access response message).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (Pub No.: 2019/0289660) in view of Xu et al. (Pub No.: 2018/0279407) as applied to claim 1 above, and further in view of Ye et al. (Pub No.: 2019/0045554).
Regarding claim 2, Yi et al. in view of Xu et al. does not explicitly disclose wherein the RA procedure is one of an RRC connection establishment procedure, an RRC connection resume procedure and an early data transmission (EDT) procedure, and when the RA procedure is the RRC connection establishment procedure or the RRC connection resume procedure, the processor further makes the UE switch to an RRC connection mode after performing the RA procedure and switch back to the RRC idle mode after receiving an RRC connection release message from the BS via the transceiver.  
Ye et al. from the same or similar fields of endeavor discloses the feature wherein the RA procedure is an early data transmission (EDT) procedure (Ye et al. see para. 0004; … perform a random access procedure, wherein indication of support of early data transmission (EDT) that is transmitted during the random access procedure is based on at least one of the plurality of PRACH sequences,).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Yi et al. in view of Xu et al. and to implement with the feature as taught by Ye et al. for supporting early data transmission (EDT) in the random access procedure.
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (Pub No.: 2019/0289660) in view of Xu et al. (Pub No.: 2018/0279407) and Ye et al. (Pub No.: 2019/0045554) as applied to claim 2 above, and further in view of Park et al. (Pub No.: 2019/0104455).
Regarding claim 3, Yi et al. in view of Xu et al. and Ye et al. does not explicitly disclose the feature wherein the RRC connection release message includes the configuration message.
Park et al. from the same or similar fields of endeavor disclose the feature wherein the RRC connection release message includes the configuration message (Park et al. see para. 0236; the eNB may include a UL grant containing UL resource allocation information in the RRC connection release message having the connection re-establishment indicator.).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Yi et al. in view of Xu et al. and Ye et al. and to implement with the feature as taught by Park et al. to receive UL grant via RRC message.
The motivation would be to improve transmission efficiency.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (Pub No.: 2019/0289660) in view of Xu et al. (Pub No.: 2018/0279407) as applied to claim 1 above, and further in view of Lee et al. (Pat No.: 10,887,876).
Regarding claim 4, Yi et al. in view of Xu et al. does not explicitly disclose the feature wherein the processor further receives system information from the BS via the transceiver, and when the system information indicates release of the preconfigured uplink resource, the processor releases the preconfigured uplink resource according to the system information.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Yi et al. in view of Xu et al. and to implement with the feature as taught by Lee et al. to indicate UL SPS release command via system information or RRC messages.
The motivation would be to improve transmission efficiency.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (Pub No.: 2019/0289660) in view of Xu et al. (Pub No.: 2018/0279407) as applied to claim 5 above, and further in view of You et al. (Pub No.: 2019/0190661).
Regarding claim 6, Yi et al. in view of Xu et al. does not explicitly disclose the feature wherein the processor starts an uplink grant timer when first using the preconfigured uplink resource.
You et al. from the same or similar fields of endeavor discloses the feature wherein the processor starts an uplink grant timer when first using the preconfigured uplink resource (You et al. see para. 0012; the terminal device transmits the uplink data based on the first uplink grant, and starts the first timer.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Yi et al. in view of Xu et al. and to implement 
The motivation would be to reduce transmission resources.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (Pub No.: 2019/0289660) in view of Xu et al. (Pub No.: 2018/0279407) as applied to claim 1 above, and further in view of Eriksson et al. (Pub No.: 2015/0223232).
Regarding claim 10, Yi et al. in view of Xu et al. does not explicitly disclose the feature wherein the preconfigured uplink resource request message indicates a traffic pattern of the UE, and the traffic pattern includes at least 3one of periodicity, an offset, a packet size, a transport block size (TBS) and a coverage enhancement level (CE level).
Eriksson et al. from the same or similar fields of endeavor discloses the feature wherein the preconfigured uplink resource request message indicates a traffic pattern of the UE, and the traffic pattern includes at least 3one of periodicity, an offset, a packet size, a transport block size (TBS) and a coverage enhancement level (CE level) (Eriksson et al. see para. 0066).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Yi et al. in view of Xu et al. and to implement with the feature as taught by Eriksson et al. for transmitting resource allocation request which includes TB size.
The motivation would be to increase transmission reliability.

Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (Pub No.: 2019/0289660) in view of Xu et al. (Pub No.: 2018/0279407) as applied to claim 1 above, and further in view of Yeo et al. (Pub No.: 2008/0259862).
Regarding claim 11, Yi et al. in view of Xu et al. does not explicitly disclose the feature wherein after transmitting the uplink message on the preconfigured uplink resource, the processor further receives a response message within a first time interval after an end of the preconfigured uplink resource.
Yeo et al. from the same or similar fields of endeavor discloses the feature wherein after transmitting the uplink message on the preconfigured uplink resource, the processor further receives a response message within a first time interval after an end of the preconfigured uplink resource (Yeo et al. see para. 0107; The UL-HARQ unit 115 of the base station 100 receives the data transmitted through the UL-SCH, performs an error check, and transmits a response signal (the ACK or the NACK) according to an error check result to the terminal through the DL-FCH in step S430.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Yi et al. in view of Xu et al. and to implement with the feature as taught by Yeo et al. to receive transmission response message based on the uplink data communication.
The motivation would be to increase transmission reliability.
Regarding claim 12, Yeo et al. discloses the feature wherein when the response message indicates retransmission of the uplink message, the processor retransmits the uplink message on an uplink resource indicated by the response message (Yeo et al. see para. 0107; When the response signal is the NACK, as shown in FIG. 5, the uplink scheduler 114 performs the resource allocation for retransmitting the data, and the terminal 200 retransmits the data transmitted in step S420 through the resources allocated for the retransmission.).  

The motivation would be to increase transmission reliability.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (Pub No.: 2019/0289660) in view of Xu et al. (Pub No.: 2018/0279407) and Yeo et al. (Pub No.: 2008/0259862) as applied to claim 11 above, and further in view of Ji et al. (Pub No.: 2014/0092788).
Regarding claim 13, Yi et al. in view of Xu et al. and Yeo et al. does not explicitly disclose the feature wherein the processor further executes the following operations: determining whether the response message indicates downlink control information (DCI) transmission; and receiving DCI within a second time interval when the response message indicates the DCI transmission.
Ji et al. from the same or similar fields of endeavor discloses the feature wherein the processor further executes the following operations: determining whether the response message indicates downlink control information (DCI) transmission; and receiving DCI within a second time interval when the response message indicates the DCI transmission (Ji et al. see para. 0047; The base station that receives the data channel from the terminal transmits a response (ACK /NACK) in response to the data channel transmitted from the terminal to a Physical HARQ Indicator Channel (PHICH) after a time t2 222, and configures a DCI 240 for retransmission when the retransmission is required.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Yi et al. in view of Xu et al. and Yeo et al. and to implement with the feature as taught by Ji et al.
The motivation would be to increase transmission efficiency.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (Pub No.: 2019/0289660) in view of Xu et al. (Pub No.: 2018/0279407) and Yeo et al. (Pub No.: 2008/0259862) as applied to claim 11 above, and further in view of Kim et al. (Pub No.: 2020/0267800).
Regarding claim 14, Yi et al. in view of Xu et al. and Yeo et al. does not explicitly disclose the feature wherein a start of the first time interval is determined based on release assistance information.
Kim et al. from the same or similar fields of endeavor discloses the feature wherein a start of the first time interval is determined based on release assistance information (Kim et al. see para. 0008, 0010).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Yi et al. in view of Xu et al. and Yeo et al. and to implement with the feature as taught by Kim et al.
The motivation would be to increase transmission reliability.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (Pub No.: 2019/0289660) in view of Xu et al. (Pub No.: 2018/0279407) as applied to claim 1 above, and further in view of Pelletier et al. (Pub No.: 2017/0367058).
Regarding claim 18, Yi et al. in view of Xu et al. discloses the processor further restarts the TAT after receiving an RRC connection release message via the transceiver (Yi et al. see para. 0126; The UE restarts the I -TAT when the UE receives an indication to restart I -TAT from the eNB via system information or RRC/PDCP/RLC/MAC signaling. The indication may be a timing advance command.).  
However, Yi et al. in view of Xu et al. does not explicitly disclose the feature wherein when the RA procedure is one of an RRC establishment procedure or an RRC connection resume procedure.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Yi et al. in view of Xu et al. and to implement with the feature as taught by Pelletier et al. to perform the RA procedure based on RRC connection re-establishment procedure.
The motivation would be to increase transmission reliability.

Allowable Subject Matter
Claims 7-9, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/Primary Examiner, Art Unit 2464